Dismissed and Memorandum Opinion filed July 12, 2007







Dismissed
and Memorandum Opinion filed July 12, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00901-CV
____________
 
ROBERT W. LAMBERTZ, Appellant
 
V.
 
ROBERT H. CUNNINGHAM, JR. and JIM
ROBINSON, Appellees 
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No.
2005-64870-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a summary judgment signed May 23, 2006.  On June 29, 2007,
appellant filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
12, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.